DETAILED ACTION
Election/Restrictions
According to Unity of Invention Rule 1.475, an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

If an application contains claims to more or less than one of the combinations of categories of invention set forth above, unity of invention might not be present.
If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3) (a) and § 1.476(c).
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
Based on the above analysis, restriction to one of the following inventions is required under 37 CFR 1.499 Unity of Invention rule:
Group I.	Claims 1-16 and 20, drawn to Devices, classified in H01L27/3246.
Group II. 	Claims 17-19, drawn to a Method, classified in G09G3/3266.
The inventions are distinct, one from the other because of the following reasons:
Inventions I and II are related as devices and method of measuring the devices.  The inventions are distinct if either or both of the following can be shown: (1) that the device as claimed can be measured by another and materially different method or (2) that the method as claimed can measure another and materially different device (MPEP § 806.05(f)).  In the instant case, the measurement method of claim 17 can be used to 
In addition, the invention of Group I has two different Species.
Species A: Embodiment Fig. 4 shows a pixel circuit of the AMOLED display panel having an image scanning function where the pixel circuit includes a display-driving sub-circuit configured as a 2T1C configuration. In the 2T1C driving sub- circuit, the switch transistor T1 has a first terminal coupled to a data line Data provided with an input data voltage, a second terminal coupled to a first terminal of the storage capacitor Cs, and a gate terminal coupled to a select line being provided with a select signal Vselect. The switch transistor is an N-type transistor. The storage capacitor Cs has a second terminal coupled to the power supply VDD which typically provides a high-level power voltage. The driving transistor T2 has a first terminal coupled to the second terminal of the storage capacitor Cs as well as the high-level power supply VDD, a second terminal coupled to a first electrode of the OLED, and a gate terminal coupled to the first terminal of the storage capacitor Cs.

    PNG
    media_image1.png
    503
    530
    media_image1.png
    Greyscale

Species B: Embodiment Fig. 5 is same as Species A except that the pixel circuit includes a light-sensing sub-circuit coupled between the OLED and the driving transistor T2. The light-sensing sub-circuit includes a photo-resistor PR coupled to a control transistor T3 in parallel. Thus Species A and B are different.

    PNG
    media_image2.png
    520
    671
    media_image2.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. Specially, even if one of the inventions overcome a prior art, it would not be able to overcome the prior art for the other inventions. As such they are distinct inventions. See MPEP 1850 (I).
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention (Group and Species) to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/04/2021